OFFICE OF THE Al-l-ORNEYGENERAL   OF TEXAS
                 AUSTIN




           op3nionloo.O-711
           R8r TtreC?iftWtOf
Hen. W. Lee O*Daniel,June 10, 1999, Page 2

    intentionhave btwm filed with the proper au-
    thorities,and that suoh per005 ,&all be a
    bcna fide resident Or tha state of Texas far
    at least SIX (6) months Immediatelyprior to
    the inakin&or appllaatim to the Habdreesing
    and/or Cosmetolog;yDepartment for pcmaieeion
    to take such exsmlnstfonto entttle such per-
    8011to so pm&Ice 3alrdressing and/or aosmet-
    ology orany of Its branahes in this State."
         Seoticn 1 of muss Bill lS9 (Artloleos.Uj q
the present tlw rea4B M fulluw~

    saltoengagehtha
    efahdrdrea8aror
.Horl. :;.   Lee OlDaniel,June 10, X39, Page 3

          Se have not been asked to pass upon the validf-
ty of the prcvisim of substitute S.B. 100, whioh rrould
require a hair&essar or oosmetolO&st to be a oiti%en
of the United Statea of America, but we feel that it is
our duty to point out that mid provlslon Is a olear vlo-
l&ion of the 14th Aslendment to the Oonstltuticnof the
United States,which dealares that no state shall deprive
any person al'life, liberty or proparty without dus pro-
cess of law, nor deny to any person within its jurlsdio-
tion the equal proteotim of the laws.
HOD..&. Lee o*Daniel.,
                     June 10, 1999, Page 4

          Se cite as authority the case of Tezplar v,
Ei:ichi~an
         State Board of miners    of Barbers (Supresm
Court of NiChi@iIl)131 tioh. 254, 90 I?%10058.
          In that case it wa8 held that Act No. 2l2 Pub.
Acts 1899, B 5, lkichigan,providing for the exsml&on
and licensingoi'barbers, and stipulatingthat 50 pewon
eb~ll reoeive a oertitioate,who at the tirm ot hia (IL-
aminatim la an alien, is repugnant to the 14th Amendment
of the IJuitedStutes Constitution,as denying equal pro-
tection of the law, lu so far as it discriminatesgl aa-
oouut of oitizenship.
Eon. IT.Lee O'lhniczl,
                     June 10, 1939, Pa@ 5

     requisite knowledgeupon the subjeote preacrlb-
     ed by the Lag%alaturcto praotloe his oolling
     without endangeringthe health of his patrons.
     To hold that he Is not entitled to praotioe
     this calling, beoauae not a full citizen of
     the United States, is to deny to him rights
     whioh we think are preserved by the fourteenth
     amendmnt.W
          a* holdthat theprotislon42r mastitutss.t).
mototkeerr66tal8talyp6r6oa6ag6glaginfheprae-
tl6e %.r066upistior
                  ur 8 -sar    ur uommtu&gl6t or
06nda6tioe:a Bsirdrelultlgor uuem&ulogUul eatabw-
Allt *almll b6 a eit;Mlr ur th8 ualt6d stat66 6r Amml6u
clp pzwhati prooi to th6 prepor A&lnl&r8t1ve  r4ntharit~

w&t& the prupar autkfmitlefl   ti   UWast